JESSICA BARRON, KENNETH WYLIE,
and WILLIAM CAMPBELL,

Plaintiffs,

Ve

THE CITY OF GRANITE CITY, ILLINOIS,

Defendant.

Case 3:19-cv-00834-SMY-MAB Document16 Filed 08/19/19 Page1of3 Page ID #560

IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF ILLINOIS

)

)

)

)

) Case No. 19-cv-00834-SMY-MAB
)

)

)

DECLARATION OF ERIN M. PHILLIPS IN SUPPORT OF DEFENDANT’ S
RESPONSE TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

I, Erin M. Phillips, declare under penalty of perjury that
all of the following is true:

1.

I am a citizen of the United States, a resident of the
State of Illinois, and more than 18 years old. All the
following testimony is based on my personal knowledge.

I have prepared the following exhibits to Defendant’s
Response to Plaintiffs’ Motion for Preliminary
Injunction in the above-captioned matter.

Exhibit 1 is a true and correct copy of the Lease
Addendum for Crime-Free Housing executed by Jessica
Barron, Kenneth Wylie and William Campbell as contained
in the City of Granite City Building and Zoning
Department records.

Exhibit 2 is a true and correct copy of the Affidavit
executed by the City of Granite City Mayor Ed Hagnauer.

Exhibit 3 is a true and correct copy of the Affidavit
executed by the City of Granite City Officer Tim
Bedard.

Exhibit 4 is a true and correct copy of the Installment
Real Estate Contract entered into by Jessica Barron,
Kenneth Wylie and William Campbell as contained in the
City of Granite City Building and Zoning Department
records.

Page 1 of 3
Case 3:19-cv-00834-SMY-MAB Document16 Filed 08/19/19 Page 2of3 Page ID #561

7. Exhibit 5 is a true and correct copy of the Incident
Report created by the Granite City Police Department on
May 21, 2019 which documents the events surrounding
Jason Lynch’s arrest on May 21, 2019.

8. Exhibit 6 is a true and correct certified copy, of
Jason Lynch’s charging information for the May 21, 2019
arrest, provided pursuant to Federal Rules of Evidence
Rule 902.

9. Exhibit 7 is a true and correct copy of the Incident
Report created by the Granite City Police Department on
June 17, 2019 which documents the events surrounding
Jason Lynch’s arrest on June 17, 2019.

10. Exhibit 8 is a true and correct certified copy of Jason
Lynch’s charging information for the June 17, 2019
arrest, provided pursuant to Federal Rules of Evidence
Rule 902.

I declare under penalty of perjury that all the foregoing is
true and correct.

Executed on august |, 2019.

a a \7 ne J / a, On. —
(Sul WAALS =>

Erin M. Phillips

 

Page 2 of 3
Case 3:19-cv-00834-SMY-MAB Document16 Filed 08/19/19 Page 3o0f3 Page ID #562

Certificate of Service

I hereby certify that on August 19, 2019, I electronically
filed Defendant City of Granite City’s Response to Plaintiffs’
Motion for Oral Argument & Cross-Motion for Evidentiary Hearing
with the Clerk of the Court using the CM/ECF system which will
send notification of such filing to the following:

Robert James McNamara rmcnamara@ij.org
Institute for Justice

901 N. Glebe Road

Suite 900

Arlington, VA 22203

Samuel B. Gedge sgedge@ij.org
Institute for Justice

901 N. Glebe Road

Suite 900

Arlington, VA 22203

Bart C. Sullivan bsullivan@foxgalvin.com
Fox Galvin LLC

One South Memorial Drive

12th Floor

St. Louis, MO 63102

/s/ Erin Phillips
Erin M. Phillips

Page 3 of 3
